Citation Nr: 0602814	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.	Entitlement to service connection for depression.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for multiple joint 
pain.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residuals of a 
neck strain, with a pinched nerve.  

4.	Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling.  

5.	Entitlement to an increased rating for the residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.  

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
January 1990 and from April 1992 to August 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2004.  


FINDINGS OF FACT

1.	Depression was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	Service connection for multiple joint pain and the 
residuals of neck strain, with a pinched nerve, were denied 
by the RO in a June 1995 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

3.	Since the June 1995 decision denying service connection 
for multiple joint pain and the residuals of neck strain, 
with a pinched nerve, the additional evidence, not previously 
considered, is cumulative and is not so significant that it 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  

4.	Pes planus are currently manifested by significant pain in 
each foot, without marked pronation, marked inward 
displacement, or severe spasm of the Achilles tendon.  

5.	The residuals of a right ankle sprain are currently 
productive of moderate limitation of motion.  

6.	Service connection is currently in effect for pes planus, 
rated 30 percent disabling; and the residuals of a right 
ankle sprain, rated 10 percent disabling.  

7.	The veteran reported that he had one year of college 
education, with certification as a tractor-trailer driver and 
work experience in shipping both as a driver and "cargo 
checker." 

8.	The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.	Depression was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.	The additional evidence submitted subsequent to the June 
1995 decision of the RO, which denied service connection for 
multiple joint pain and the residuals of neck strain, with a 
pinched nerve, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the June 1995 decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.	The criteria for a rating in excess of 30 percent for pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  

4.	The criteria for a rating in excess of 10 percent for the 
residuals of a right ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2005).  

5.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2002, January 2003, and August 
2003 the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for depression that 
he believes is related to service.  In testimony at his 
formal hearing on appeal in November 2004, he testified that 
he had first been diagnosed as having depression at a VA 
facility in 2003, but that he had had mood swings for many 
years prior this diagnosis.  Review of the medical evidence 
of record, including the veteran's service medical records, 
shows that the veteran was treated at a VA medical facility 
in July 2003 at which time it was reported that he had a 
depressed mood in conjunction with the break-up of his fiancé 
and with joint pain and an inability to work.  He had never 
had psychiatric treatment before, but had some suicidal 
ideation prior to admission.  He reported recent heavy use of 
alcohol.  Mental status examination revealed a depressed mood 
and affect.  The assessment was adjustment disorder with 
depressed mood, consider major depression or substance 
induced mood disorder.  

The veteran did not manifest a psychiatric disorder while he 
was active duty.  At the time he was first demonstrated to 
have depression, it was attributable to recent events and not 
to any occurrence during service.  As this disability was not 
demonstrated during service or related thereto, service 
connection is not warranted.  

New and Material Evidence 

Service connection for multiple joint pain and the residuals 
of neck strain, with a pinched nerve, was previously denied 
by the RO in a June 1995 rating decision.  The veteran was 
notified.  The veteran did not appeal this determination.  In 
such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 1995 rating 
decision that denied service connection for multiple joint 
pain and the residuals of neck strain, with a pinched nerve, 
included the service medical records that showed pain in the 
veteran's feet and right ankle, but no evidence of pain in 
other joints other than one episode of pain in the neck in 
November 1992, with no further complaints of a neck 
abnormality.  It is noted that service connection has been 
established for pes planus of the feet and for the residuals 
of a right ankle sprain.  On general medical examination 
conducted in May 1995, the veteran reported pain early in the 
morning on movement of the right shoulder the pertinent 
diagnosis was cervical spine, right shoulder, neck strain, 
with limited range of motion and pain with movements.  

Evidence submitted in support of the veteran's application to 
reopen his claim includes a statement from a private 
physician, dated in January 1999, that shows that the veteran 
has complaints of pain in the feet that extends into the 
knees and lower back.  The impression was bilateral pes 
planus.  No opinion regarding multiple joint pain or neck 
pain, and a possible relationship to service was offered.  

Additional medical evidence includes VA outpatient treatment 
records showing complaints of pain in multiple joints, 
without any relationship drawn to service.  The veteran 
offered testimony at his hearing in November 2004 at which 
time he gave sworn testimony to the effect that he believes 
that there is a relationship between service and his claimed 
disabilities.  The evidence consists primarily of records of 
treatment many years after service that does not indicate in 
any way that the conditions are service connected.  Such 
evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Regarding his hearing testimony, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Such 
testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Under these circumstances, 
the applications to reopen these claims must be denied.  

Increased ratings

The veteran has claimed increased evaluations for his service-
connected pes planus and right ankle disorders.  It is noted 
that service connection was established for these disorders by 
rating decision in June 1995, with their current ratings of 30 
and 10 percent disabling, respectively, assigned at that time.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

An examination was conducted by VA in August 2002.  At that 
time, the veteran reported chronic pain in both feet, both 
arms and the back.  He stated that he had been unemployed 
since December 2001.  The veteran did not have erythema, loss 
of sensation, or edema, just pain and stiffness.  Range of 
motion of each ankle was 10 degrees of dorsiflexion and 25 
degrees of plantar flexion.  Both ankles appeared stable.  
Each calf measured 41 cm in diameter.  Examination of the 
feet showed flat arches, bilaterally.  He had good pedal and 
postibial pulses and good foot propulsion.  The impression 
was of chronic pain in both feet, aggravated by prolonged 
standing and weightbearing.  

A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 
5276.  

The veteran's pes planus is not shown to cause marked 
pronation, inward displacement or spasm of the Achilles 
tendon.  While he has pain in his feet, there are no 
indications of extreme tenderness.  Under these 
circumstances, as the veteran has not demonstrated any of the 
symptoms required of a rating in excess of 30 percent, an 
increase is not warranted.  

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, Code 
5271.  

The range of motion of the veteran's right ankle is from 10 
degrees of dorsiflexion to 25 degrees of plantar flexion.  
Normal range of motion is from 20 degrees dorsiflexion to 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  A 
comparison of the veteran's range, which is noted to be 
bilateral, to normal range of motion discloses that marked 
limitation is not demonstrated.  There is no indication of 
any further functional impairment due to pain.  Under these 
circumstances, a rating in excess of 10 percent is not 
warranted.  

Total rating 

The veteran is claiming entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  In support of his claim, he has submitted an 
application that indicates that he has had one year of 
college education and training as a tractor-trailer driver.  
He has work experience in shipping and receiving, as a driver 
and checking the loading of the trucks.  He stated that he 
last worked in December 2001.  

Total disability ratings for compensation may be assigned 
where the scheduler rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Review of the record shows that the veteran has two service 
connected disabilities that have already been described.  On 
examination by VA in August 2002, the examiner rendered an 
opinion that the veteran's service connected disorders did 
not render him unable to retain substantially gainful 
employment in that the veteran could perform employment that 
did not require extensive standing or walking.  For a veteran 
to prevail on a claim for a total compensation rating based 
on individual unemployability, the record must reflect some 
factor which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  Under the circumstances, 
of this case, the veteran has not shown a factor that causes 
him to be unemployable due to service connected disabilities.  
As such, this claim must be denied.  


ORDER

Service connection for depression is denied.  

New and material evidence having not been submitted, an 
application to reopen a claim for service connection for 
multiple joint pain is denied.  

New and material evidence having not been submitted, an 
application to reopen a claim for service connection for 
residuals of a neck strain, with a pinched nerve is denied.  

An increased rating for pes planus, currently evaluated as 30 
percent disabling, is denied.  

An increased rating for the residuals of a right ankle 
sprain, currently evaluated as 10 percent disabling, is 
denied.  

A total rating by reason of individual unemployability due to 
service connected disabilities, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


